Jordan, Presiding Judge,
concurring specially. I am dubious of the use of positive statements in the opinion to the effect that the injury did not arise out of the employment and that there was no causal connection between the conditions of employment and the resulting injury. There was ample evidence from which the full board could have concluded, as did the single director, that the injury arose out of and in the course of claimant’s employment. I concur in the judgment for the sole reason that if there is “any evidence” to support the award, the appellate court must affirm.
I am authorized to state that Judge Deen concurs in this view.